Citation Nr: 1029823	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of a compensation debt in the amount of 
$18,430.33.

[The claims of entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU); compensation under 38 U.S.C.A. § 1151 for 
additional disability following VA heart surgery; increased 
evaluations for migraine and tension-type headaches, irritable 
bowel syndrome, and major depressive disorder with anxiety 
disorder are addressed in a separate and simultaneously issued 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision issued by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.

The Veteran appeared for a VA Travel Board hearing at the 
Pittsburgh, Pennsylvania VA Regional Office in March 2010.  He 
has since submitted additional evidence, which has been addressed 
by a July 2010 waiver of regional office jurisdiction.  38 C.F.R. 
§ 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

In the present appeal, the Veteran's appeal arose following a 
period of fugitive felon status.  See 38 U.S.C.A. § 5313B (West 
2002).  The present appeal, as indicated in a July 2008 Statement 
of the Case, addresses only whether the debt arising from the 
fugitive felon status period should be waived, rather than the 
validity of the debt.

It is readily apparent from the Veteran's statements and hearing 
testimony, however, that he is also questioning the validity of 
the debt.  Most notably, in his September 2008 Substantive 
Appeal, he stated that he did not feel that he owed this debt 
because he had believed he had clearance to leave the Erie, 
Pennsylvania area for medical reasons.  He characterized the 
whole situation as a "misunderstanding" and stated that he 
never knew about the warrant.  He also asserted that he "was not 
guilty of any crime" during the periods of time at issue.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before a claim for waiver of an overpayment may be adjudicated, 
the matter of whether the debt was properly created must first be 
addressed if the claimant asserts the invalidity of the debt.  
The VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged, that issue must 
be developed before the issue of entitlement to waiver of the 
debt can be considered.  See VAOGCPREC 6-98 (April 24, 1998).  On 
this basis alone, a remand for consideration of the validity of 
the debt will be needed prior to the issuance of a Board 
decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claim must be 
readjudicated, with full consideration of the 
question of the validity of the debt at 
issue.  This readjudication should take into 
account all evidence of record added since 
the July 2008 Statement of the Case, 
including the Veteran's March 2010 hearing 
testimony and the recently submitted May 2010 
VA Form 5655 (Financial Status Report).

2.  If the determination remains less than 
fully favorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case addressing 
the issue of entitlement to waiver of a 
compensation debt in the amount of 
$18,430.33, to include the question of the 
validity of that debt.  The Veteran should be 
allowed a reasonable period of time in which 
to respond before this case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

